DETAILED ACTION
Claims 1, 2, 4-10, and 12-20 are presented for examination.
Claims 3, 11, and 21 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection Applicant's arguments, see Remarks pages 8-15, filed on January 10, 2022, in response to the Final Rejection mailed on October 08, 2021, have been fully considered and are persuasive. The previous rejections have been withdrawn.

Allowable Subject Matter
Claims 1, 2, 4-10, and 12-20 (renumbered as claims 1-18) are allowed.
The following is an examiner's statement of reason for allowance:
Amended claims 1, 2, 4-10, and 12-20 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claim 1, “…transmitting, to a base station (BS), UE capability information, … includes (i) first information for coherence capability supported by the UE and (ii) second information indicating a subset of transmit precoding matrix indicators (TPMIs) which deliver full transmission power, wherein the first information indicates one of (i) full coherent, (ii) partial coherent or (iii) non coherent, wherein the second information includes (i) a first parameter indicating a first TPMI for uplink transmission using two antenna ports and (ii) a second parameter indicating a second TPMI for uplink transmission using four antenna ports, … receiving, from the BS, control information including precoding information…; determining a transmission power …; and transmitting, to the BS, the uplink channel based on the control information and the determined transmission power, …” and in combination with other recited limitations in claim 1.

Note that the first closest prior art of record is Sridharan et al., (U.S. Publication No. 2020/0045644), which discloses a method for transmitting an uplink channel by a user equipment (UE) discloses PHR (power headroom report, which is related to a remaining amount of transmit power available for the UE) depends on the TPMI used for the accompanying PUSCH transmission [paragraphs 0101-0103]. The cited portions of Sridharan do not disclose transmitting, to a base station (BS), UE capability information, includes (i) first information for coherence capability supported by the UE and (ii) second information indicating a subset of transmit precoding matrix indicators (TPMIs) which deliver full transmission power, wherein the first information indicates one of (i) full coherent, (ii) partial coherent or (iii) non coherent, wherein the second information includes (i) a first parameter indicating a first TPMI for uplink transmission using two antenna ports and (ii) a second parameter indicating a second TPMI for uplink transmission using four antenna ports, receiving, from the BS, control information including precoding information; determining a transmission power; and transmitting, to the BS, the uplink channel based on the control information and the determined Sridharan fails to disclose or render obvious the above italic limitations as claimed.

Note that the second closet prior art Rahman et al., (U.S. Publication No. 2019/0327693) discloses a method comprises transmitting, to a base station (BS), UE capability information including a full power transmission capability of the UE and if a non- coherent or partially coherent (NC/PC) UE reports that the UE can transmit at full power, then a precoding matrix corresponding to the indicated TPMI is interpreted differently [paragraphs 0210, 0211, 0217, 0219]. The cited portions of Rahman do not discloses transmitting, to a base station (BS), UE capability information, includes (i) first information for coherence capability supported by the UE and (ii) second information indicating a subset of transmit precoding matrix indicators (TPMIs) which deliver full transmission power, wherein the first information indicates one of (i) full coherent, (ii) partial coherent or (iii) non coherent, wherein the second information includes (i) a first parameter indicating a first TPMI for uplink transmission using two antenna ports and (ii) a second parameter indicating a second TPMI for uplink transmission using four antenna ports, receiving, from the BS, control information including precoding information; determining a transmission power; and transmitting, to the BS, the uplink channel based on the control information and the determined transmission power. Therefore, Rahman fails to disclose or render obvious the above italic limitations as claimed.

In view of the above, none of the prior arts Sridharan or Rahman disclose or render obvious individually or in combination the above italic limitations as claimed.

Claims 9 and 16, includes similar features of claim 1 and are therefore allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the italic limitation above, and in combination with other limitations.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469